FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JEFFREY TIMOTHY LANDRIGAN, a.k.a.      
Billy Patrick Wayne Hill,
                                             No. 00-99011
               Petitioner-Appellant,
                                               D.C. No.
                 v.
                                          CV-96-02367-PHX-
DORA B. SCHRIRO, Director,                       ROS
Arizona Department of
                                               ORDER
Corrections,
              Respondent-Appellee.
                                       
    On Remand from the United States Supreme Court

                   Filed September 4, 2007

Before: Mary M. Schroeder, Chief Judge, Harry Pregerson,
Stephen Reinhardt, Alex Kozinski, Michael Daly Hawkins,
       Kim McLane Wardlaw, William A. Fletcher,
Marsha S. Berzon, Richard R. Clifton, Consuelo M. Callahan
            and Carlos T. Bea, Circuit Judges.


                           ORDER

   The mandate, issued on May 8, 2006, is recalled. In light
of the Supreme Court’s mandate, issued on July 30, 2007, in
Schriro v. Landrigan, 127 S. Ct. 1933 (2007), we vacate our
en banc decision, Landrigan v. Schriro, 441 F.3d 638 (9th
Cir. 2006), and affirm the district court’s denial of an eviden-
tiary hearing on Landrigan’s claim of ineffective assistance of
counsel. We again adopt the three-judge panel’s holdings with
respect to the additional sentencing issues raised on appeal,
Landrigan v. Stewart, 272 F.3d 1221, 1229-31 (9th Cir.
                             11285
11286               LANDRIGAN v. SCHRIRO
2001). Therefore, the district court’s denial of Landrigan’s
petition for writ of habeas corpus is AFFIRMED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.